EXECUTION VERSION

INCREMENTAL AMENDMENT NO. 1 TO CREDIT AGREEMENT
Incremental Amendment No. 1 to Credit Agreement dated as of March 8, 2013 (this
“First Incremental Amendment”) among NORANDA ALUMINUM ACQUISITION CORPORATION, a
Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., as Incremental
Term Lender (the “Incremental Term Lender”), BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and the Lenders party hereto (the “Lenders”).
The Borrower, Noranda Aluminum Holding Corporation, a Delaware corporation, the
lenders from time to time party thereto, the Administrative Agent and Citibank,
N.A., UBS Securities LLC, Barclays Capital, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA and Apollo Global Securities, LLC, as Co-Syndication
Agents and Co-Documentation Agents, are parties to a Credit Agreement dated as
of February 29, 2012 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”). Pursuant to
Section 2.12(a) of the Credit Agreement, the Borrower has requested that the
Incremental Term Lender provide Incremental Term Loans. In accordance with
Section 2.12(b) of the Credit Agreement, the Incremental Term Lender has elected
to provide Incremental Term Loans on the terms and conditions set forth herein.
In addition, the Borrower has requested that the Lenders agree to certain
amendments to the Credit Agreement, and each of the Lenders signatory hereto
(which Lenders collectively constitute the requisite Lenders under the Credit
Agreement), have agreed, subject to the terms and conditions set forth herein,
to amend the Credit Agreement as herein provided. Accordingly, the Borrower, the
Incremental Term Lender, the Administrative Agent and the Lenders party hereto
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement after giving effect to this First Incremental
Amendment (the “Amended Credit Agreement”) have the same meanings when used in
this First Incremental Amendment.
ARTICLE II    
INCREMENTAL TERM LOAN COMMITMENT
Section 2.01    Incremental Term Loan Commitment. The Incremental Term Lender
hereby agrees to provide Incremental Term Loans on the First Incremental
Amendment Effective Date on the terms and conditions set forth herein and in the
amount set forth opposite its name on Annex I attached hereto. Incremental Term
Loans provided pursuant to this First Incremental Amendment shall be subject to
all of the terms and conditions set forth in the Amended Credit Agreement,
including, without limitation, Section 2.12. Incremental Term Loans provided
pursuant to this First Incremental Amendment shall be Term B Loans and shall be
subject to all the terms and conditions set forth in the Amended Credit
Agreement.
ARTICLE III    
AMENDMENTS TO THE CREDIT AGREEMENT
Section 3.01    Amendments. The Credit Agreement is hereby amended as follows:



8877324.9

--------------------------------------------------------------------------------




(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“First Incremental Amendment” means that certain Incremental Amendment No. 1 to
Credit Agreement dated as of March 8, 2013 among the Borrower, the
Administrative Agent, the Incremental Term Lender (as defined therein) and the
other Lenders party thereto.
“First Incremental Amendment Effective Date” means the date on which the
conditions specified in Section 4.01 of the First Incremental Amendment are
satisfied (or waived).
(b)    The definition of “Incremental Amount” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Incremental Amount” means, at any time, the greater of (i) the excess, if any,
of (A) the sum of (i) $50,000,000 and (ii) the principal amount of Incremental
Term Loans implemented pursuant to the First Incremental Amendment, over (B) the
aggregate amount of outstanding Incremental Term Loan Commitments established
pursuant to Section 2.12 and (ii) an amount such that at the time of such
incurrence and after giving effect thereto on a Pro Forma Basis, the Borrower
shall be in compliance on a Pro Forma Basis with the Senior Secured Leverage
Ratio Test.
(c)    The definition of “Lender” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), each person that is an Incremental
Term Lender and any person that becomes a “Lender” hereunder pursuant to Section
10.06.
(d)    The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Loan Documents” means this Agreement, the Security Documents, the Intercreditor
Agreement, the Term Intercreditor Agreement, the First Incremental Amendment and
any Note issued under Section 2.06(e), and solely for the purposes of Sections
5.02 and 8.01 hereof, the Fee Letter and the Administrative Agent Fee Letter.
(e)    The definition of “Term B Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term B Loans as set forth in Section 2.01(i) or Incremental
Term Loans in the form of Term B Loans as set forth in Section 2.01(ii). The
initial amount of each Lender’s Term B Loan Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Term B Loan Commitment (or
its Incremental Term Loan Commitment), as applicable. The aggregate amount of
the Term B Loan Commitments on the First Incremental Amendment Effective Date is
$110,000,000.

- 2 -
8877324.9

--------------------------------------------------------------------------------




(f)    Section 2.07(a) of the Credit Agreement is hereby amended by replacing
the table therein with the following:
Date
Amount of Term B
Borrowings to Be Repaid
March 31, 2013
$1,089,578.07
June 30, 2013
$1,089,578.07
September 30, 2013
$1,089,578.07
December 31, 2013
$1,089,578.07
March 31, 2014
$1,089,578.07
June 30, 2014
$1,089,578.07
September 30, 2014
$1,089,578.07
December 31, 2014
$1,089,578.07
March 31, 2015
$1,089,578.07
June 30, 2015
$1,089,578.07
September 30, 2015
$1,089,578.07
December 31, 2015
$1,089,578.07
March 31, 2016
$1,089,578.07
June 30, 2016
$1,089,578.07
September 30, 2016
$1,089,578.07
December 31, 2016
$1,089,578.07
March 31, 2017
$1,089,578.07
June 30, 2017
$1,089,578.07
September 30, 2017
$1,089,578.07
December 31, 2017
$1,089,578.07
March 31, 2018
$1,089,578.07
June 30, 2018
$1,089,578.07
September 30, 2018
$1,089,578.07
December 31, 2018
$1,089,578.07
Term B Facility Maturity Date
$406,412,626.32 or remainder

(g)    Section 2.08(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(b)    Notwithstanding anything herein to the contrary, in the event that, on or
prior to the first anniversary of the First Incremental Amendment Effective
Date, the Borrower (i) makes any prepayment of Term Loans with the proceeds of
any Repricing Transaction described under clause (i) of the definition of
Repricing Transaction, or (ii) effects any amendment of this Agreement resulting
in a Repricing Transaction under clause (ii) of the definition of Repricing
Transaction, the Borrower shall on the date of such prepayment or amendment, as
applicable, pay to each Lender, (A) in the case of such clause (x), 1.00% of the
principal amount of the Term Loans so prepaid and (B) in the case of such

- 3 -
8877324.9

--------------------------------------------------------------------------------




clause (y), 1.00% of the aggregate amount of the Term Loans affected by such
Repricing Transaction and outstanding on the effective date of such amendment.
ARTICLE IV    
CONDITIONS TO EFFECTIVENESS
Section 4.01    Conditions to Effectiveness of this First Incremental Amendment.
This First Incremental Amendment, the funding of Incremental Term Loans pursuant
hereto and each of the amendments to the Credit Agreement contained herein shall
become effective on the date (the “First Incremental Amendment Effective Date”)
on which the following conditions precedent are satisfied (or waived):
(a)    Execution and Delivery of this First Incremental Amendment. The
Administrative Agent shall have received counterparts of this First Incremental
Amendment duly executed by the Borrower, the Incremental Term Lender, the
Administrative Agent and the Required Lenders under the Credit Agreement.
(b)    Payment of Fees. All fees required to be paid and costs and expenses, in
each case, due to the Administrative Agent and its affiliates and the Lenders
shall have been paid; provided that any fees may be paid by being netted out of
the proceeds of Incremental Term Loans.
(c)    Counsel Fees. Fried, Frank, Harris, Shriver & Jacobson LLP (“Fried
Frank”) shall have received full payment from the Borrower of the fees and
expenses of Fried Frank described in Section 6.06 of this First Incremental
Amendment.
(d)    Deliverables. The Administrative Agent’s receipt of the following, each
of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the First Incremental Amendment Effective
Date (or, in the case of certificates of governmental officials, a recent date
before the First Incremental Amendment Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and the
Incremental Term Lender:
(i)    if requested by the Incremental Term Lender three or more Business Days
prior to the First Incremental Amendment Effective Date, a Note executed by the
Borrower in favor of the Incremental Term Lender;
(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of each applicable jurisdiction) of each
Loan Party as of a recent date;
(iii)    a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the First Incremental Amendment Effective Date
and certifying;
(A)    that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership or certificate of
formation, including all amendments thereto, of each Loan Party;
(B)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the First Incremental
Amendment Effective

- 4 -
8877324.9

--------------------------------------------------------------------------------




Date and at all times since a date prior to the date of the resolutions
described in clause (B) below;
(C)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the First Incremental Amendment Documents
(as defined in Section 5.01) to which such person is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the First Incremental Amendment Effective Date;
(D)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (A)
above;
(E)    as to the incumbency and specimen signature of each officer executing any
First Incremental Amendment Document or any other document delivered in
connection herewith on behalf of such Loan Party; and
(F)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
(iv)    a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (iii) above; and
(v)    a favorable written opinion of (i) Wachtell, Lipton, Rosen & Katz and
(ii) Gail Lehman, Esq., the General Counsel to the Borrower, in each case (A)
dated the First Incremental Amendment Effective Date, (B) addressed to the
Administrative Agent and the Incremental Term Lender and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent shall reasonably request; and
(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions precedent set forth in Section 5.01(b) and (c) of the Credit
Agreement shall have been satisfied both before and after giving effect to this
First Incremental Amendment and the Incremental Term Loans provided hereby.
(e)    First Incremental Amendment Effective Date. The First Incremental
Amendment Effective Date shall have occurred on or prior to March 8, 2013.
(f)    Representations and Warranties. The representations and warranties set
forth in Section 5.01 of this First Incremental Amendment and any other the Loan
Document shall be true and correct in all material respects as of such date, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).
(g)    Notices Required by Section 2.12 of the Credit Agreement. All notices
required for Incremental Term Loans shall have been delivered as required by
Sections 2.12(a) of the Credit Agreement.

- 5 -
8877324.9

--------------------------------------------------------------------------------




(h)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request requesting the borrowing of Incremental Term Loans on the
First Incremental Amendment Effective Date in accordance with the requirements
of Section 2.03 of the Credit Agreement; provided that the Administrative Agent,
in its reasonable discretion, may shorten notice periods required by Section
2.03 of the Credit Agreement.
Section 4.02    Effects of this First Incremental Amendment.
(a)    On the First Incremental Amendment Effective Date, the Credit Agreement
will be automatically amended to reflect the amendments thereto provided for in
this First Incremental Amendment. The rights and obligations of the parties
hereto shall be governed (i) prior to the First Incremental Amendment Effective
Date, by the Credit Agreement and (ii) on and after the First Incremental
Amendment Effective Date, by the Amended Credit Agreement. Once the First
Incremental Amendment Effective Date has occurred, each reference in the Credit
agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement and all references to the Credit Agreement in
any document, instrument, agreement, or writing shall be deemed to refer to the
Amended Credit Agreement.
(b)    Other than as specifically provided herein, this First Incremental
Amendment shall not operate as a waiver or amendment of any right, power or
privilege of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document or of any other term or condition of the Credit
Agreement or any other Loan Document, nor shall the entering into of this First
Incremental Amendment preclude the Administrative Agent and/or any Lender from
refusing to enter into any further waivers or amendments with respect thereto.
This First Incremental Amendment is not intended by any of the parties hereto to
be interpreted as a course of dealing which would in any way impair the rights
or remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Credit Agreement and the other
Loan Documents, as amended or supplemented to date (including by means of this
First Incremental Amendment).
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Section 5.01    Representations and Warranties of the Borrower. In order to
induce the Incremental Term Lender to commit to provide Incremental Term Loans
and the Administrative Agent and the Incremental Term Lender to enter into this
First Incremental Amendment, the Borrower represents and warrants, as of the
date hereof and the First Incremental Amendment Effective Date, that each Loan
Party has all requisite power and authority to execute, deliver and perform its
obligations under the First Incremental Amendment and any agreement or
certificate required to be delivered hereunder (collectively, the “First
Incremental Amendment Documents”) to which it is a party and, in the case of the
Borrower, to borrow and otherwise obtain credit hereunder; the execution,
delivery and performance by each Loan Party of each of the First Incremental
Amendment Documents to which it is a party and the borrowings hereunder and the
transactions contemplated hereby have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by such Loan Party; no action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution, delivery, performance, validity or
enforceability of this First Incremental Amendment or any of the other First
Incremental Amendment Documents except such as have been made or obtained and
are in full force and effect and such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect; each First Incremental Amendment Document has been
duly executed and delivered on behalf of each Loan Party party

- 6 -
8877324.9

--------------------------------------------------------------------------------




thereto and constitutes a legal, valid and binding obligation of each Loan Party
party thereto, enforceable against each such Loan Party in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
ARTICLE VI    
MISCELLANEOUS
Section 6.01    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this First Incremental Amendment
and shall not affect the construction of, or be taken into consideration in
interpreting, this First Incremental Amendment.
Section 6.02    Execution in Counterparts. This First Incremental Amendment may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this First Incremental Amendment by facsimile
or other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this First Incremental Amendment.
Section 6.03    Successors and Assigns. The provisions of this First Incremental
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
Section 6.04    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. THIS FIRST INCREMENTAL AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS FIRST INCREMENTAL
AMENDMENT OR ANY OTHER FIRST INCREMENTAL AMENDMENT DOCUMENT (EXCEPT, AS TO ANY
OTHER FIRST INCREMENTAL AMENDMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.
(b)    Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
FIRST INCREMENTAL AMENDMENT AND THE OTHER FIRST INCREMENTAL AMENDMENT DOCUMENTS
TO WHICH IT IS A PARTY OR THE TRANSACTIONS RELATING HERETO OR THERETO IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT

- 7 -
8877324.9

--------------------------------------------------------------------------------




PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS FIRST INCREMENTAL
AMENDMENT OR ANY OTHER FIRST INCREMENTAL AMENDMENT DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS FIRST INCREMENTAL AMENDMENT AGAINST
THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FIRST INCREMENTAL AMENDMENT OR
ANY FIRST INCREMENTAL AMENDMENT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS FIRST INCREMENTAL AMENDMENT OR ANY OTHER FIRST
INCREMENTAL AMENDMENT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 6.05    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS FIRST INCREMENTAL AMENDMENT OR ANY OTHER FIRST INCREMENTAL
AMENDMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FIRST
INCREMENTAL AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 6.06    Fees and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
affiliates (including the reasonable and invoiced fees, charges and
disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, as counsel for
the Administrative Agent) in connection with the preparation, negotiation,
execution, delivery, administration and enforcement of this First Incremental
Amendment and the other documents and instruments referred to herein or
contemplated hereby.
Section 6.07    Loan Document Pursuant to Credit Agreement. This First
Incremental Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed,

- 8 -
8877324.9

--------------------------------------------------------------------------------




administered and applied in accordance with all of the terms and provisions of
the Credit Agreement (and, following the effectiveness hereof, the Amended
Credit Agreement).
[Signature Pages Follow]





- 9 -
8877324.9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the signatories hereto have caused this First Incremental
Amendment to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.



S-1


8877324.9

--------------------------------------------------------------------------------




BORROWER:
NORANDA ALUMINUM ACQUISITION CORPORATION




By:  /s/ Robert B. Mahoney
Name: Robert B. Mahoney
Title: CFO




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent




By:  /s/ Kelly Weaver
Name: Kelly Weaver
Title: AVP




INCREMENTAL TERM LENDER:
BANK OF AMERICA, N.A., as Incremental Term Lender




By:  /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director




LENDERS:
SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT NO. 1 DATED AS OF MARCH 8, 2013 TO
THE CREDIT AGREEMENT DATED AS OF FEBRUARY 29, 2012, AMONG NORANDA ALUMINUM
HOLDING CORPORATION, NORANDA ALUMINUM ACQUISITION CORPORATION, THE LENDERS FROM
TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND
CITIBANK, N.A., UBS SECURITIES LLC, BARCLAYS CAPITAL, CREDIT SUISSE SECURITIES
(USA) LLC, GOLDMAN SACHS BANK USA AND APOLLO GLOBAL SECURITIES, LLC, AS
CO-SYNDICATION AGENTS AND CO-DOCUMENTATION AGENTS
BANK OF AMERICA, N.A., as Administrative Agent, for and on behalf of the
Required Lenders who have consented hereto as provided in Section 10.01 of the
Credit Agreement


By:  /s/ Kelly Weaver
Name: Kelly Weaver
Title: AVP






S-2


8877324.9

--------------------------------------------------------------------------------




ACKNOWLEDGEMENT AND AGREEMENT
Each Loan Party listed below hereby acknowledges that it has reviewed the
Incremental Amendment No. 1 to Credit Agreement dated as of March 8, 2013 to
which this Acknowledgement and Agreement is attached as an exhibit (the “First
Incremental Amendment”) and hereby consents to the execution, delivery and
performance thereof by the Borrower. Each Loan Party hereby confirms its
obligation under each Loan Document to which it is a party and agrees that,
after giving effect to the First Incremental Amendment, neither the modification
of the Credit Agreement or any other Loan Document effected pursuant to the
First Incremental Amendment, nor the execution, delivery, performance or
effectiveness of the First Incremental Amendment or any other Loan Document
impairs the validity or effectiveness of any Loan Document to which it is a
party or impairs the validity, effectiveness or priority of the Liens granted
pursuant to any other Loan Document to which it is a party or by which it is
otherwise bound.


 
 
NORANDA ALUMINUM HOLDING CORPORATION






By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: CFO


 
 
NORANDA INTERMEDIATE HOLDING CORPORATION






By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: CFO and Vice President - Finance


 
NORANDA ALUMINIUM, INC.






By:  /s/ Mark J. Walker  
Name: Mark J. Walker
Title: Treasurer


 
GRAMERCY ALUMINA HOLDINGS INC.






By:  /s/ Mark J. Walker  
Name: Mark J. Walker
Title: Treasurer




S-1


8877324.9

--------------------------------------------------------------------------------




 
NORANDAL USA, INC.






By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: CFO and Secretary


 
GRAMERCY ALUMINA HOLDINGS II, INC.






By:  /s/ Gail E. Lehman  
Name: Gail E. Lehman
Title: Secretary and General Counsel


 
NORANDA ALUMINA LLC






By:  /s/ Gail E. Lehman  
Name: Gail E. Lehman
Title: Secretary
















S-2


8877324.9

--------------------------------------------------------------------------------

ANNEX I

INCREMENTAL TERM LOANS


Incremental Term Lender
Amount
Upfront Fee
 
 
 
Bank of America, N.A.
$110,000,000
$550,000




    
8877324.9